t c summary opinion united_states tax_court orlie e fay petitioner v commissioner of internal revenue respondent docket nos 8916-07s 8927-07s filed date james allen brown for petitioner ann darnold for respondent haines judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies and additions to tax with respect to petitioner’s federal income taxes as follows year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure the issues for decision after concessions are whether petitioner is entitled to deduct business_expenses related to car and truck use contract labor tax_return preparation supplies office and meals_and_lodging for and whether petitioner is entitled to deduct gambling_losses for and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 for all purposes hereafter years at issue will refer to and background some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time petitioner filed his petitions he resided in arkansas 2respondent concedes the proposed additions to tax under sec_6651 for and respondent also concedes that petitioner is entitled to deductions for mortgage interest of dollar_figure for both and real_estate_taxes of dollar_figure for both and general sales_taxes of dollar_figure for and gambling_losses of dollar_figure for during the years at issue petitioner worked as an independent_contractor for stallmann construction co stallmann and industrial siding industrial related arkansas businesses that specialized in the installation of siding soffit and fascia in and stallmann and industrial paid petitioner rental income of dollar_figure and dollar_figure respectively and nonemployee compensation of dollar_figure and dollar_figure respectively petitioner failed to file federal_income_tax returns for and on date respondent sent petitioner separate notices of deficiency for those years in response petitioner hired an accountant roger d harrod mr harrod on date mr harrod prepared and submitted petitioner’s proposed form sec_1040 u s individual_income_tax_return for the years at issue the schedules c profit or loss from business attached to the proposed returns reported the following expenses expense car and truck contract labor legal and professional supplies office travel total dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number the schedules a itemized_deductions attached to the proposed returns reported gambling_losses of dollar_figure for and dollar_figure for i schedule c expenses a car and truck expenses petitioner drove a chevrolet silverado throughout central arkansas completing projects for stallmann petitioner did not keep a mileage log but recorded his mileage from his odometer after each trip b contract labor petitioner regularly hired and supervised laborers to help with stallmann projects stallmann usually paid the laborers directly but petitioner would occasionally pay the laborers’ wages and motel expenses himself on stallmann’s behalf c legal and professional expenses petitioner retained the tax preparation firm j k harris to file his tax returns for the years at issue petitioner provided j k harris with his tax records and financial information for both and j k harris failed to file returns on petitioner’s behalf and failed to return the majority of petitioner’s records to petitioner d supplies between date and date petitioner purchased dollar_figure of equipment and supplies from stallmann for use on stallmann projects 3records made unavailable to petitioner because of the alleged actions of j k harris include motel receipts mileage notes and paradoxically j k harris receipts e office expenses petitioner deducted office expenses of dollar_figure for the expenses related to petitioner’s use of a cellular telephone f travel_expenses petitioner traveled extensively on behalf of stallmann during the years at issue and would stay in a motel when a project required that he work too far from home to commute ii gambling_losses petitioner frequently played keno at sam’s town casino sam’s town in tunica arkansas in and petitioner had gambling income of dollar_figure and dollar_figure respectively letters from sam’s town indicate that petitioner incurred a net_loss from gambling of dollar_figure for and a net gain from gambling of dollar_figure for i business_expense deductions discussion deductions are a matter of legislative grace and the taxpayer must prove he or she is entitled to the deductions claimed rule a 292_us_435 the burden_of_proof may shift to the commissioner under sec_7491 with respect to a factual issue relevant to the liability of the taxpayer for tax if the taxpayer introduces credible_evidence regarding the issue and establishes compliance with the requirements of sec_7491 and b by substantiating items maintaining required records and fully cooperating with the secretary’s reasonable requests as discussed below we find that petitioner has failed to substantiate his claimed expenses and to maintain adequate_records the burden_of_proof therefore does not shift to respondent under sec_7491 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the regulations specify that ordinary and necessary business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs such as a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_1_162-7 income_tax regs taxpayers are required to maintain records sufficient to establish the amount of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent 39_f2d_540 2d cir 85_tc_731 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made vanicek v commissioner supra pincite without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir a car and truck expenses pursuant to sec_274 automobile expenses otherwise deductible as a business_expense will be disallowed in full unless the taxpayer satisfies strict substantiation requirements the taxpayer must substantiate the automobile expenses by adequate_records or other corroborating evidence of items such as the amount of the expense the time and place of the automobile’s use and the business_purpose of its use see sanford v commissioner supra pincite maher v commissioner tcmemo_2003_85 the only evidence of automobile expenses petitioner produced at trial was the testimony of mr harrod that petitioner drove roughly big_number miles for business in each of the years at issue mr harrod based this mileage on the reasonable mileage driven by other siding contractors in central arkansas petitioner failed to produce any documentary_evidence to support mr harrod’s testimony accordingly petitioner did not meet the adequate_records or other corroborating evidence requirement of sec_274 sec_274 overrides the cohan_rule with respect to sec_280f listed_property and thus specifically precludes the court from allowing automobile expenses on the basis of any approximation or the taxpayer’s uncorroborated testimony for this reason we are unable to estimate petitioner’s car and truck expenses for the years at issue b contract labor mr harrod testified at trial that he estimated petitioner’s contract labor expenses for the years at issue using comparable expenses listed in petitioner’s checkbook mr harrod’s testimony based on a rough estimation is insufficient to 4the big_number figure for and does not take into account the fact that petitioner’s income wa sec_28 percent lower in than possibly indicating that petitioner drove fewer miles for work in substantiate petitioner’s contract labor expenses for the years at issue see shea v commissioner supra pincite petitioner leaves us no basis upon which to estimate his contract labor expenses petitioner did not produce his checkbook at trial nor did he produce any other documentary_evidence of those expenses although it is reasonable to conclude that a siding contractor in petitioner’s position would incur contract labor expenses the record is devoid of any evidence that would allow us to estimate such expenses see vanicek v commissioner supra pincite c legal and professional expenses petitioner and mr harris testified that petitioner paid j k harris dollar_figure in both and to file petitioner’s tax returns we find their testimony to be credible therefore we hold that petitioner is entitled to a deduction for legal and professional expenses of dollar_figure for each of the years at issue for fees paid for tax_return preparation d supplies petitioner failed to produce any personal records such as checkbooks or receipts to substantiate his deductions for supplies however petitioner produced a notarized letter from stallmann stallmann letter indicating that between date and date petitioner purchased from stallman pieces of equipment worth dollar_figure all of the items listed in the stallmann letter have a clear business_purpose the stallmann letter provides us a basis upon which to estimate petitioner’s supply costs for the years at issue see cohan v commissioner f 2d pincite the letter identifies each piece of equipment and its cost but fails to specify each item’s exact date of purchase accordingly we will allow petitioner to deduct supply costs of dollar_figure for and e office expenses expenses of a cellular telephone must be substantiated pursuant to sec_274 the court cannot estimate those expenses sec_274 sec_280f sec_1_274-5t temporary income_tax regs supra the record is devoid of any documentary_evidence regarding petitioner’s office expenses at trial petitioner was unable to remember the items to which his office expense sec_5the items consist of walk boards double steppers extension ladders ladder jacks drills trailers bend breaks chaulk and staple guns air compressors saws and other pieces of equipment that would be of use to a siding contractor 6these figures are derived from prorating dollar_figure over months to obtain supply costs per month of dollar_figure the costs per month are then multiplied by to obtain supply costs of dollar_figure per year petitioner credibly testified that he spent roughly the same amount on supplies for both years at issue despite earning roughly percent less in than in therefore we will not adjust the supply cost figures to take into account the discrepancy in petitioner’s gross_income pertained mr harrod testified that the expenses related to petitioner’s use of a cellular telephone in and that he had estimated the amount of those expenses using the cellular telephone costs listed in petitioner’s checkbook because petitioner failed to produce any records pertaining to his use of a cellular telephone in we will deny his deduction for office expenses f travel_expenses expenses related to meals_and_lodging must be substantiated pursuant to sec_274 the court cannot estimate those expenses sec_274 sec_1_274-5t temporary income_tax regs supra the record is devoid of any documentary_evidence regarding petitioner’s meal and lodging_expenses for the years at issue accordingly we will deny petitioner’s deductions for those expenses ii gambling_losses gross_income includes all income from whatever source derived including gambling see sec_61 292_f2d_630 5th cir in the case of a taxpayer not engaged in the trade_or_business of gambling gambling_losses are allowable as an itemized_deduction but only to the extent of gains from such transactions sec_165 mcclanahan v united_states supra pincite n citing 230_f2d_766 1st cir in order to establish entitlement to a deduction for gambling_losses the taxpayer must prove the losses sustained during the taxable_year 429_f2d_182 6th cir affg tcmemo_1969_26 322_f2d_78 5th cir affg tcmemo_1962_19 petitioner did not maintain a diary or any other contemporaneous record reflecting either his winnings or his losses from gambling during however petitioner produced a letter from sam’s town indicating that he had net gambling winnings of dollar_figure in as sam’s town was the only source of petitioner’s gambling income and losses in we hold that petitioner proved he sustained gambling_losses of dollar_figure for iii additions to tax respondent determined that petitioner is liable for additions to tax under sec_6651 for failure_to_file income_tax returns for and and under sec_6654 for failure to make estimated_tax payments for and respondent bears the burden of production with respect to petitioner’s liability for the additions to tax see sec 7the parties stipulated that petitioner had gambling income of dollar_figure for the gambling_losses of dollar_figure are derived from deducting petitioner’s net gambling winnings of dollar_figure from his gross winnings of dollar_figure c 116_tc_438 to meet his burden of production with respect to sec_6651 respondent must come forward with sufficient evidence indicating that it is appropriate to impose the additions to tax see higbee v commissioner supra pincite sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect petitioner admitted that he did not file federal_income_tax returns for or respondent has met his burden of production petitioner argues that his failure_to_file his returns was due to reasonable_cause because he retained j k harris to file his returns and j k harris failed to do so we disagree the failure to timely file a tax_return is not excused by the taxpayer’s reliance on an agent and such reliance is not reasonable_cause for a late filing under sec_6651 469_us_241 we find that petitioner’s failure_to_file federal_income_tax returns for and was not due to reasonable_cause and was due to willful neglect therefore we hold that petitioner is liable for the sec_6651 additions to tax for and a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 127_tc_200 affd 521_f3d_1289 10th cir heers v commissioner tcmemo_2007_10 respondent’s burden of production under sec_7491 with respect to the sec_6654 addition_to_tax has been satisfied by proof at trial that petitioner has a federal_income_tax liability for and and that petitioner made no estimated payments for either year the parties also stipulated that petitioner filed a federal_income_tax return for showing a tax of dollar_figure petitioner offered no evidence whatsoever to refute respondent’s evidence or to establish that one of the statutorily provided exceptions applies see 91_tc_874 consequently we hold that respondent’s determination that petitioner is liable for the sec_6654 additions to tax must be sustained however to the extent respondent failed to take into account a required_annual_payment of dollar_figure for under sec_6654 in his calculation of petitioner’s addition_to_tax we now direct respondent to do so in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
